



Exhibit 10.31(D)
THIRD AMENDMENT TO LEASE AGREEMENT
THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Third Amendment”) is made as of
November 17, 2016 (“Amendment Effective Date”), by and between ARE-SEATTLE NO.
16, LLC, a Delaware limited liability company (“Landlord”), and JUNO
THERAPEUTICS, INC., a Delaware corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant are parties to that certain Lease Agreement dated as
of April 6, 2015, as amended by that certain First Amendment to Lease Agreement
dated as of May 21, 2015 (the “First Amendment”), and as further amended by that
certain Second Amendment to Lease Agreement dated as of September 30, 2015 (the
“Second Amendment”) (as amended, the “Lease”). Pursuant to the Lease, Tenant
shall lease certain premises containing approximately 161,433 rentable square
feet of the Building, consisting of (i) the 6th floor containing approximately
23,558 rentable square feet, (ii) the 7th floor containing approximately 23,726
rentable square feet, (iii) the 8th floor containing approximately 23,726
rentable square feet (iv) the 9th floor containing approximately 23,586 rentable
square feet, (v) the 10th floor containing approximately 23,586 rentable square
feet, (vi) the 11th floor containing approximately 23,586 rentable square feet,
and (vii) the 12th floor containing approximately 19,665 rentable square feet
(collectively, the “Premises”) in that certain to be constructed building
located at 400 Dexter Avenue North, Seattle, Washington. Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.
B.    Landlord and Tenant desire to amend the Lease to, among other things, (i)
reflect the current assumptions of the parties with respect to the rentable
square footage of the Premises and the Building subject to further adjustment
based on the Measurement Standard as provided for in the third to last paragraph
of Section 5 of the Lease, (ii) increase the Initial Premises to include the 4th
floor of the Building containing approximately 33,799 rentable square feet and
the 5th floor of the Building containing approximately 26,024 rentable square
feet, both as more particularly shown on Exhibit A attached hereto, and (iii)
amend the floors constituting the Fixed Expansion Premises and reflect the order
in which Tenant shall be required to lease the Expansion Floors in the Fixed
Expansion Premises.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Amended Definitions. From and after the date hereof, the definitions of
Premises, Project, Rentable Area of Premises, Rentable Area of Building, and
Tenant’s Share of Operating Expenses are hereby deleted in their entirety and
replaced with the following:

“Premises: The 4th, 5th, 6th, 7th, 8th, 9th, 10th, 11th and 12th floors of the
Building consisting of approximately 241,276 rentable square feet.”
“Project: The real property on which the building (the “Building”), consisting
of approximately 290,111 rentable square feet, in which the Premises are
located, together with all improvements thereon and appurtenances thereto as
described on Exhibit A.”
“Rentable Area of Premises: 241,276 rentable square feet.”
“Rentable Area of Building: 290,111 rentable square feet.”
“Tenant’s Share of Operating Expenses: 83.16%”


1    exhibit1031dimage1.jpg [exhibit1031dimage1.jpg]

--------------------------------------------------------------------------------





The provisions of the third to last paragraph of Section 5 of the Lease shall
continue to apply and the rentable square footage of the Premises and the
Building and Tenant’s Share of Operating Expenses all remain subject to
re-measurement and adjustment as provided for therein.
2.
Initial Premises and Base Rent. Notwithstanding anything to the contrary
contained in the Lease, the “Initial Premises” shall mean approximately 241,276
rentable square feet of the Building, consisting of (i) the 4th floor of the
Building containing approximately 33,799 rentable square feet, (ii) the 5th
floor containing approximately 26,024 rentable square feet (iii) the 6th floor
containing approximately 26,659 rentable square feet, (iv) the 7th floor
containing approximately 26,645 rentable square feet, (v) the 8th floor
containing approximately 26,630 rentable square feet (vi) the 9th floor
containing approximately 26,215 rentable square feet, (vii) the 10th floor
containing approximately 26,200 rentable square feet, (viii) the 11th floor
containing approximately 26,047 rentable square feet, and (ix) the 12th floor
containing approximately 23,057 rentable square feet, and all of the same
together shall constitute the Premises. The Premises are more particularly shown
on Exhibit A attached hereto.

All provisions of the Lease applicable to the Initial Premises shall be apply
with respect to 4th floor and the 5th floor of the Building which are being
added to the Initial Premises pursuant to this Third Amendment, except that Base
Rent for the 4th floor and the 5th floor shall be equal to then-current Base
Rent per rentable square foot being paid with respect to the balance of the
Initial Premises, as adjusted pursuant to Section 4 of the Lease, plus $1.00 per
rentable square foot.
3.
Security Deposit. Notwithstanding anything to the contrary contained in the
Lease, Tenant shall not be required to deliver an additional Security Deposit in
connection with the addition of the 4th and 5th floors to the Initial Premises.

4.
Right to Expand. Section 6 of the Second Amendment is hereby deleted in its
entirety and replaced with the following:

“The first paragraph of Section 39 of the Lease along with Section 39(a), (b)
and (c) of the Lease are all hereby deleted in their entirety and replaced with
the following:
“39. Rights to Expand. Subject to the provisions of this Section 39, Tenant
shall have certain rights to expand the Premises to include the Fixed Expansion
Premises. The portion of the 2nd floor containing approximately 10,238 rentable
square feet and the entire rentable square footage available for lease on the
3rd floor containing approximately 20,978 rentable square feet are collectively
referred to herein as the “Fixed Expansion Premises”, and such portion of the
2nd floor and the 3rd floor are individually referred to herein as an “Expansion
Floor” and collectively as the “Expansion Floors”. Tenant shall be required to
expand the Premises pursuant to Section 39(a) and (b) in the order from the
lower floor to the higher floor (i.e., expansion in the order of first the 2nd
floor and then the 3rd floor).
(a)    Initial Fixed Expansion Option. Subject to the terms of this Section 39,
Tenant shall have the right (the “Initial Expansion Right”), but not the
obligation to expand the Premises for Tenant’s own use (which shall mean that
Tenant or the resulting Tenant entity following a Permitted Assignment shall be
the initial occupant) to include one or both of the Expansion Floors. For the
avoidance of any doubt, in no event may Tenant elect to exercise its Initial
Expansion Right for less than all of the 10,238 rentable square feet available
for lease by Tenant on the 2nd floor and, if applicable, less than the entire
3rd Floor Premises (as defined below). If Tenant elects to exercise its Initial
Expansion Right with respect to all of the 10,238 rentable square feet available
for lease by Tenant on the 2nd floor or both such 2nd floor space and the entire
3rd Floor Premises, Tenant shall deliver written notice (an “Initial Expansion
Election Notice”) to Landlord on or before the date that is 12 months after the
Commencement Date (“Initial Option Expiration Date”) identifying whether Tenant
is electing to lease all the 10,238 rentable square feet available for lease by
Tenant








2    

--------------------------------------------------------------------------------





on the 2nd floor or both such 2nd floor space and the entire 3rd Floor Premises
(as applicable, the “Identified Initial Expansion Premises”). For the avoidance
of any doubt, if Tenant elects to lease only 1 Expansion Floor pursuant to the
Initial Expansion Right, then such Expansion Floor shall be all of the 10,238
rentable square feet available for lease by Tenant on the 2nd floor. If Tenant
elects not to exercise the Initial Expansion Right, all of the 10,238 rentable
square feet available for lease by Tenant on the 2nd floor shall be released
from the Fixed Expansion Premises and Tenant shall have no further right to
lease such 2nd floor space pursuant to the provisions of Section 39(a) and/or
(b). If Tenant timely delivers an Initial Expansion Election Notice to Landlord,
Tenant shall lease the Identified Initial Expansion Premises on the same terms
and conditions pursuant to which Tenant is leasing the Initial Premises, except
as otherwise provided in this Section 39(a). Notwithstanding anything to the
contrary contained in this paragraph, Tenant shall have the right, subject to
the terms of the Lease, to sublease the 2nd floor space from and after the
Initial Option Premises Commencement Date without first occupying it.
If Tenant timely exercises its Initial Expansion Right with respect to one or
more Expansion Floors of the Fixed Expansion Premises, Landlord shall Deliver
the Identified Initial Expansion Premises to Tenant by the later of (i) the
Initial Premises Delivery Date or (ii) 10 days after Landlord’s receipt of
Tenant’s Initial Expansion Election Notice, with the Building Shell for the
Identified Initial Expansion Premises in Tenant Improvement Work Readiness
Condition so that Tenant may commence construction of tenant improvements in the
Identified Initial Expansion Premises. The “Initial Option Premises Commencement
Date” shall be the date that is the later of (i) the earlier of (a) Landlord’s
substantial completion of Landlord’s Work with regard to the Identified Initial
Expansion Premises and (b) the date that Landlord’s Work with regard to the
Identified Initial Expansion Premises could have been substantially completed
but for Tenant Delays and (ii) the earlier of (x) the date that is 6 months
after Landlord Delivers the Identified Initial Expansion Premises to Tenant in
the Tenant Readiness Condition, and (y) the Substantial Completion of the tenant
improvements in the Identified Initial Expansion Premises. On the Initial Option
Premises Commencement Date, the Premises shall be expanded to include the
Identified Initial Expansion Premises and Tenant shall commence paying Base Rent
with respect to the Identified Initial Expansion Premises on a per rentable
square foot basis at a rate equal to (A) $54.00 per rentable square foot for the
10,238 rentable square feet on the 2nd floor, and (B) with respect to the 3rd
floor if the Identified Initial Expansion Premises includes the 3rd Floor
Premises, the then-current Base Rent per rentable square foot being paid with
respect to the 4th floor and the 5th floor of the Initial Premises, as adjusted
pursuant to Section 4. If the Initial Premises Base Rent has not commenced on
the Initial Option Premises Commencement Date, then Base Rent for the Identified
Initial Option Premises Commencement Date shall abate until the date that Base
Rent is payable with regard to the Initial Premises. If the Initial Option
Premises Commencement Date occurs after Base Rent has commenced for the Initial
Premises, then Tenant shall not be entitled to any Rent abatement for the
Initial Option Premises. Furthermore, in the event that Tenant exercises the
Initial Expansion Right: (i) the Base Rent payable with respect to the
Identified Initial Expansion Premises shall be adjusted on each Adjustment Date
by the Rent Adjustment Percentage, (ii) commencing on the Initial Option
Premises Commencement Date, the definition of “Tenant’s Share of Operating
Expenses” shall be proportionately increased to include the Identified Initial
Expansion Space and Tenant shall commence paying Tenant’s Share of Operating
Expenses with respect to the Identified Initial Expansion Premises, (iii) with
respect to each parking space allocated to Tenant pursuant to Section 10 of the
Lease in connection with the Identified Initial Expansion Premises, commencing
on the Initial Option Premises Commencement Date, Tenant shall pay Parking
Charges equal to the then-current market rate for parking spaces in similar
parking garages serving Class A laboratory/office buildings in the South Lake
Union area of Seattle, as reasonably determined by Landlord, which Parking
Charges shall be subject to increases pursuant to Section 10 of the Lease, and
(iv) Tenant shall be entitled to a tenant improvement allowance for tenant
improvements in the Identified Initial Expansion Premises in the amount of
$145.00 per rentable square foot of the Identified Initial Expansion Premises
and the tenant improvements shall be designed and constructed (and the funds for
the same disbursed) on substantially similar terms as the Work Letter. Finally,
if both the Initial








3    

--------------------------------------------------------------------------------





Option Premises Commencement Date shall occur on the Initial Premises
Commencement Date and the Identified Initial Expansion Premises includes the 3rd
Floor Premises, then Landlord shall make the Elevator Lobby Allowance and
Restroom Allowance in the amount of $50,000 and $200,000, respectively, for the
3rd Floor Premises available to Tenant in consideration for Tenant’s performance
of the work associated with said credit, and Exhibit B-1 of the Second Amendment
shall be deemed amended accordingly. Tenant shall not be entitled to any
Restroom/Lobby Allowance with respect to the 2nd floor. The parties shall
execute an amendment to this Lease documenting Tenant’s leasing of the
Identified Initial Expansion Premises on the terms set forth herein promptly
after Tenant delivers to Landlord the Initial Expansion Election Notice.
(b)    Second Fixed Expansion Option. Subject to the terms of this Section 39,
Tenant shall have the right (the “Second Expansion Right”), but not the
obligation, to expand the Premises for Tenant’s own use (which shall mean that
Tenant or the resulting Tenant entity following a Permitted Assignment shall be
the initial occupant) to include the 3rd Floor Premises if Tenant did not elect
to lease the 3rd Floor Premises in connection with Tenant’s exercise of its
Initial Expansion Right. For the avoidance of any doubt, in no event may Tenant
elect to exercise its Second Expansion Right for any partial portion of the 3rd
Floor Premises. If Tenant elects to exercise its Second Expansion Right for the
3rd Floor Premises, Tenant shall deliver written notice (an “Second Expansion
Election Notice”) to Landlord on or before the date that is 24 months after the
Commencement Date (“Second Option Expiration Date”) exercising its Second
Expansion Right for the entire rentable square footage available for lease on
the 3rd floor containing approximately 20,978 rentable square feet (the “3rd
Floor Premises”). If Tenant has not delivered to Landlord a Second Expansion
Notice prior to the Second Option Expiration Date, Tenant shall be deemed to
have forever waived its right to lease the 3rd Floor Premises pursuant to
Sections 39(a) and (b) and Tenant shall have no further rights to expand the
Premises under this Section 39(a) and/or (b). If Tenant timely delivers a Second
Expansion Election Notice, Tenant shall lease the 3rd Floor Premises on the same
terms and conditions pursuant to which Tenant is leasing the Initial Premises,
except as otherwise provided in this Section 39(b).
If Tenant timely exercises its Second Expansion Right, (i) Landlord shall
Deliver the 3rd Floor Premises to Tenant within 10 days after Landlord’s receipt
of Tenant’s Second Expansion Election Notice with the Building Shell for the 3rd
Floor Premises in Tenant Improvement Work Readiness Condition so that Tenant may
commence construction of the tenant improvements in the 3rd Floor Premises but
notwithstanding the foregoing in no event shall Landlord be obligated to so
Deliver the 3rd Floor Premises to Tenant prior to the date that Landlord
Delivers the Initial Premises to Tenant, (ii) Landlord shall, subject to Tenant
Delays and Force Majeure, diligently complete Landlord’s Work to achieve Shell
Substantial Completion with regard to the Identified Second Option Premises
prior to the Second Option Premises Commencement Date, and (iii) commencing on
the earlier of (x) the date that is 6 months after Landlord Delivers the 3rd
Floor Premises to Tenant pursuant to subsection (i), and (y) the Substantial
Completion of the tenant improvements in the 3rd Floor Premises (as applicable,
the “Second Option Premises Commencement Date”), the Premises shall be expanded
to include the 3rd Floor Premises and Tenant shall commence paying Base Rent
with respect to the 3rd Floor Premises on a per rentable square foot basis at a
rate equal to the then-current Base Rent per rentable square foot being paid
with respect to the 4th floor and the 5th floor of the Initial Premises, as
adjusted pursuant to Section 4, (iii) the Base Rent payable with respect to the
3rd Floor Premises shall be adjusted on each Adjustment Date by the Rent
Adjustment Percentage, (iv) Tenant shall not be entitled to any abatement of
Base Rent with respect to the 3rd Floor Premises, (v) commencing on the Second
Option Premises Commencement Date, the definition of “Tenant’s Share of
Operating Expenses” shall be proportionately increased to include the 3rd Floor
Premises and Tenant shall commence paying Tenant’s Share of Operating Expenses
with respect to the 3rd Floor Premises, (vi) with respect to each parking space
allocated to Tenant pursuant to Section 10 of the Lease in connection with the
3rd Floor Premises, commencing on the Second Option Premises Commencement Date,
Tenant shall pay Parking Charges equal to the then-current market rate for
parking spaces in similar parking garages serving Class A laboratory/








4    

--------------------------------------------------------------------------------





office buildings in the South Lake Union area of Seattle, as reasonably
determined by Landlord, which Parking Charges shall be subject to increases
pursuant to Section 10 of the Lease, and (vii) Tenant shall be entitled to a
tenant improvement allowance for tenant improvements in the 3rd Floor Premises
in the amount of $145.00 per rentable square foot of the 3rd Floor Premises, and
the tenant improvements shall be designed and constructed (and the funds for the
same disbursed) on substantially similar terms as the Work Letter. Finally, if
Tenant elects to exercise its Second Expansion Right, then Landlord shall make
the Elevator Lobby Allowance and Restroom Allowance in the amount of $50,000 and
$200,00, respectively, for the 3rd floor available to Tenant in consideration
for Tenant’s performance of the work associated with said credit, and Exhibit
B-1 of the Second Amendment shall be deemed amended accordingly. The parties
shall execute an amendment to this Lease documenting Tenant’s leasing of the 3rd
Floor Premises on the terms set forth herein promptly after Tenant delivers to
Landlord the Second Expansion Election Notice.
(c)    References to Third Expansion Option in the Lease are hereby deleted in
their entirety and shall have no further force or effect. “
The Fixed Expansion Premises are more particularly shown on Exhibit B attached
hereto.
5.
Construction Items. Sections 8(a) and (b) of the Second Amendment are hereby
deleted in their entirety and replaced with the following:

“a.    Restrooms. Notwithstanding anything to the contrary contained in the
Lease, (i) Landlord shall no longer be required to construct restrooms on each
floor of the Initial Premises or the Fixed Expansion Premises as part of
Landlord’s Work, and (ii) Tenant shall be required, as part of the Tenant
Improvements, to construct restrooms on each floor of the Initial Premises (and
on each floor of the Identified Initial Expansion Premises and the Identified
Second Expansion Premises leased by Tenant pursuant to Section 6 herein) in
accordance with Legal Requirements, subject to plans reasonably acceptable to
Landlord and in a location on each floor reasonably acceptable to Landlord. In
addition to the TI Allowance to which Tenant is entitled pursuant to Section
6(b) of the Work Letter, Landlord shall provide to Tenant an additional
allowance for the design and construction of the restrooms equal to $200,000 per
floor of the Initial Premises (and for each floor of the Identified Initial
Expansion Premises and the Identified Second Expansion Premises leased by Tenant
pursuant to Section 6 herein) (the “Restroom Allowance”). The Restroom Allowance
shall be used solely for the payment of design, permits and construction costs
in connection with the construction of the restrooms by Tenant. Landlord shall
have no obligation to bear any portion of the cost of the restrooms except to
the extent of the Restroom Allowance. Notwithstanding the foregoing, Tenant
shall not be entitled to any Restroom Allowance with respect to the 2nd floor of
the Building. Notwithstanding anything to the contrary contained in the Lease,
any delay in the Delivery Date and/or the date on which Shell Substantial
Completion is achieved resulting from Tenant’s design and/or construction of the
restrooms shall constitute a Tenant Delay.
b.    Elevator Lobbies. Notwithstanding anything to the contrary contained in
the Lease, (i) Landlord shall no longer be required to construct elevator
lobbies on each floor of the Initial Premises or the Fixed Expansion Premises as
part of Landlord’s Work, and (ii) Tenant shall be required, as part of the
Tenant Improvements, to construct elevator lobbies on each floor of the Initial
Premises (and on each floor of the Identified Initial Expansion Premises and the
Identified Second Expansion Premises leased by Tenant pursuant to Section 6
herein) in accordance with Legal Requirements, subject to plans reasonably
acceptable to Landlord. In addition to the TI Allowance to which Tenant is
entitled pursuant to Section 6(b) of the Work Letter and the Restroom Allowance,
Landlord shall provide to Tenant an additional allowance for the design and
construction of the elevator lobbies equal to $50,000 per floor of the Initial
Premises (and for each floor of the Identified Initial Expansion Premises and
the Identified Second Expansion Premises leased by Tenant pursuant to Section 6
herein) (the “Elevator Lobby Allowance”). The Elevator Lobby Allowance shall be
used solely for the payment of design, permits and construction costs in
connection with the








5    

--------------------------------------------------------------------------------





construction of the elevator lobbies by Tenant. Landlord shall have no
obligation to bear any portion of the cost of the elevator lobbies except to the
extent of the Elevator Lobby Allowance. Notwithstanding the foregoing, Tenant
shall not be entitled to any Elevator Lobby Allowance with respect to the 2nd
floor of the Building. Notwithstanding anything to the contrary contained in the
Lease, any delay in the Delivery Date and/or the date on which Shell Substantial
Completion is achieved resulting from Tenant’s design and/or construction of the
elevator lobbies shall constitute a Tenant Delay.”
6.
2nd Floor Restroom. Landlord shall use good faith reasonable efforts to complete
the restroom on the 2nd floor with finishes comparable to the finishes being
constructed in the other restrooms in the Initial Premises.

7.
Rent Commencement Delay. The Target Delivery Date (as adjusted for 11 days of
Force Majeure) under the Lease is September 18, 2016. The Delivery Date occurred
on November 14, 2016. Delivery does not relieve Landlord or Tenant, or their
respective contractors or agents, from Lease obligations requiring continued
cooperation and coordination with ongoing work, including without limitation,
performance of gating tasks required of one party so that that other party can
perform its work in a safe, timely and reasonably efficient manner. In
accordance with the provisions of the Lease, the Rent Commencement Date shall be
delayed 114 days (calculated by multiplying the number of days between the
Target Delivery Date (as adjusted) and November 14, 2016 by two (2), which,
absent Shell Substantial Completion Delays, will result in a Rent Commencement
Date of March 8, 2018. As of the date hereof, there have not been any Tenant
Delays.

8.
LEED Requirements. Tenant shall be required to comply with requirements set
forth on Exhibit C attached hereto in connection with Tenant’s construction of
the Tenant Improvements with respect to the Premises (including additional
premises leased pursuant to any expansion options provided for in the Lease) and
Tenant’s operations at the Building. Tenant shall, upon request, provide
Landlord with basic and uncertified documentation demonstrating Tenant’s
compliance with the Exhibit C requirements, however, Landlord shall be solely
responsible for all formal LEED reporting and application paperwork and the cost
thereof.

9.
OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List or the
Sectoral Sanctions Identifications List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.

10.
Miscellaneous.

a.    This Third Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions between the parties.
This Third Amendment may be amended only by an agreement in writing, signed by
the parties hereto.
b.    This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.
c.    This Third Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing








6    

--------------------------------------------------------------------------------





the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto except having additional
signature pages executed by other parties to this Third Amendment attached
thereto.
d.    Except as amended and/or modified by this Third Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Third Amendment. In the
event of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall prevail.
Whether or not specifically amended by this Third Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Third Amendment as of
the day and year first above written.
TENANT:
JUNO THERAPEUTICS, INC.,
a Delaware corporation
By: /s/ Steven Harr    
Its: CFO    






LANDLORD:
ARE-SEATTLE NO. 16, LLC,
a Delaware limited liability company
By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
    a Delaware limited partnership,
    managing member
By:    ARE-QRS CORP.,
         a Maryland corporation,
         general partner
By: /s/ Jennifer Banks        
        Its EVP, General Counsel    












7    

--------------------------------------------------------------------------------






LANDLORD’S ACKNOWLEDGMENT






A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.













STATE OF CALIFORNIA         )
) §
County of                  )


On Nov. 18 , 2016, before me, S. Bates                    , a Notary Public,
personally appeared Jennifer Banks                 who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct


WITNESS my hand and official seal.




/s/ S. Bates                
Signature of Notary                        (Affix seal here)






[seal]




        

--------------------------------------------------------------------------------





TENANT’S ACKNOWLEDGMENT




STATE OF WASHINGTON


COUNTY OF KING   


ss.





On this 17th day of NOVEMBER , 2016, before me personally appeared STEVE
HARR    , to me known to be the CFO         of JUNO THERAPEUTICS         , a
company _________, that executed the within and foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said corporation for the uses and purposes therein mentioned, and on oath stated
that they were authorized to execute said instrument.
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.


/s/ Trish A. Westermann

--------------------------------------------------------------------------------

(Signature of Notary)
[seal]
TRISH A. WESTERMANN

--------------------------------------------------------------------------------

(Legibly Print or Stamp Name of Notary)
Notary public in and for the State of WASHINGTON    ,
residing at SEATTLE, WA    


My appointment expires 12-07-2020






        

--------------------------------------------------------------------------------






Exhibit A
Initial Premises
exhibit1031dimage2.jpg [exhibit1031dimage2.jpg]


A-1    

--------------------------------------------------------------------------------





exhibit1031dimage3.jpg [exhibit1031dimage3.jpg]


A-2    

--------------------------------------------------------------------------------





exhibit1031dimage4.jpg [exhibit1031dimage4.jpg]


A-3    

--------------------------------------------------------------------------------





exhibit1031dimage5.jpg [exhibit1031dimage5.jpg]


A-4    

--------------------------------------------------------------------------------





exhibit1031dimage6.jpg [exhibit1031dimage6.jpg]


A-5    

--------------------------------------------------------------------------------





exhibit1031dimage7.jpg [exhibit1031dimage7.jpg]


A-6    

--------------------------------------------------------------------------------





exhibit1031dimage8.jpg [exhibit1031dimage8.jpg]


A-7    

--------------------------------------------------------------------------------





exhibit1031dimage9.jpg [exhibit1031dimage9.jpg]


A-8    

--------------------------------------------------------------------------------





exhibit1031dimage10.jpg [exhibit1031dimage10.jpg]


A-9    

--------------------------------------------------------------------------------






Exhibit B
Fixed Expansion Premises
exhibit1031dimage11.jpg [exhibit1031dimage11.jpg]


B-1    

--------------------------------------------------------------------------------





exhibit1031dimage12.jpg [exhibit1031dimage12.jpg]


B-2    

--------------------------------------------------------------------------------








Exhibit C
Tenant Improvement and Alteration Compliance Requirements
The 400 Dexter building is required to achieve LEED for Core and Shell Gold. The
tenant shall meet all LEED energy efficiency, water efficiency, and sustainable
operations requirements for tenant improvements and alterations, including but
not limited to the following:


EAp2/EAc1 - Optimize Energy Efficiency
•
The tenant lighting shall reduce power by at least 50% for all non-emergency
interior lighting, after regular business hours, with override programming of no
more than 30 minutes.

•
The tenant lighting scope of work shall meet a whole building method Lighting
Power Density no greater than 0.90 W/SF in office spaces and 1.33 W/SF in retail
spaces.

•
The Tenant shall install insulation such that the overall average weighted R&U
values of the exterior wall assembly exceeds 18.2 h*ft2*F/BTU or is less than
0.055 BTU/h*ft2*F respectively.

•
The Tenant shall install occupancy sensors.



EAc4 - Enhanced Refrigerant Management
The tenant HVAC and/or refrigeration equipment scope of work shall include zero
use of chlorofluorocarbon (CFC)-based refrigerants in new base building heating,
ventilating, air conditioning and refrigeration (HVAC&R) systems. Additionally,
for all equipment over 0.5lbs of refrigerant, select refrigerants and heating,
ventilating, air conditioning and refrigeration (HVAC&R) equipment that minimize
or eliminate the emission of compounds that contribute to ozone depletion and
global climate change such that all equipment is in compliance with the
following formula: LCGWP + LCODP x 105 ≤ 100. The tenant will use zero ozone
depleting substances in all tenant-installed fire suppression systems in
compliance with EA Credit 4, Enhanced Refrigerant Management.


WEp1/WEc3 - Water Use Reduction
The tenant plumbing scope of work shall include fixtures with flush and flow
rates that do not exceed the following:
•
Water Closet - 1.28 GPF

•
Urinals - 0.125 GPF

•
Lavatory faucet - 0.35 GPM aerators equipped with 12-second metering or
autocontrol faucets

•
Showerhead - 1.5 GPM

•
Break sink – 1.5 GPM

•
Kitchen Pre-Rinse Spray Valves – 1.6 GPM

 
IEQp1 - IAQ Performance
The tenant HVAC scope of work shall meet the minimum requirements of Sections 4
through 7 of ASHRAE Standard 62.1 - 2007, Ventilation for Acceptable Indoor Air
Quality. Mechanical ventilation systems must be designed using the ventilation
rate procedure or the applicable local code, whichever is more stringent.


IEQp2 – Environmental Tobacco Smoke Control
The tenant must prohibit smoking inside the building and within 25 feet of
building openings and air intakes. This includes building terraces and roof
decks. Where signage is not provided by the Owner, tenant must provide specific
signage indicating the building’s no-smoking policy.


IEQc1 - Outdoor Air Delivery Monitoring
The tenant HVAC scope of work shall include permanent monitoring systems to
ensure that ventilation systems maintain design minimum requirements. Configure
all monitoring equipment to generate an alarm when the airflow values or carbon
dioxide (CO2) levels vary by 10% or more from the design values via either a
building automation system alarm to the building operator or a visual or audible
alert to the building occupants. Monitor CO2 concentrations within all densely
occupied spaces (those with a design occupant density of 25 people or more per
1,000 square feet). CO2 monitors must be between 3 and 6 feet above the floor.
Provide a direct outdoor airflow measurement device capable of measuring the
minimum outdoor air intake flow with an accuracy of plus or minus 15% of the
design minimum outdoor air rate, as defined by ASHRAE 62.1-2007 for mechanical
ventilation systems where 20% or more of the design supply airflow serves
non-densely occupied spaces.




B-3    